Citation Nr: 1425384	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-09 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas



THE ISSUE

Entitlement to payment of non-service connected pension from March 19, 2009 to September 15, 2011.

(The issues of whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for an acquired psychiatric disorder, to include PTSD are the subject of a separate Board decision).



ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran served on active duty from December 1972 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) from a decision of the Pension Management Center (PMC) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the PMC granted the Veteran entitlement to non-service connected pension, effective March 19, 2009, but found that he was not entitled to payment of this pension because he was incarcerated.

The Veteran appealed this decision as to the time period between March 19, 2009 and September 15, 2011.  After the Veteran requested review by a decision review officer (DRO), the PMC transferred the non-service connected pension claim to the Wichita RO, which forwarded the appeal to the Board.

Board policy is that all issues over which the Board has jurisdiction in an individual case will be addressed in a single document.  BVA Directive 8430, Decision Preparation and Processing: Policies and Responsibility Assignments (Transmittal Sheet, May 17, 1999), § 14a.  An exception to this general policy exists for matters arising out of two or more agencies of original jurisdiction (AOJs), which are to be addressed in separate decisions, with each decision addressing the matter, or matters, within the jurisdiction of one of the AOJs. Id. at 14c(1).  Significantly, the Directive provides that the focus of this inquiry is on the facility where the initial determination was made, not on which facility docketed the appeal or arranged for shipment of the record to the Board.  Id.  The Board will therefore decide the non-service connected pension claim that was initially adjudicated by the PMC in this decision, and the other claims listed on the title page in a separate decision.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals relevant documents discussed below.

As a final preliminary matter, the Board notes that the Veteran was represented by a veteran's service organization but, in March 2012, revoked this representation.  He is therefore considered unrepresented on this appeal.
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The RO granted the Veteran entitlement to non-service connected pension in April 2011, effective March 19, 2009.  In a subsequent letter indicated that it had received information that the Veteran had been incarcerated since that time, and therefore declined to allow payment of the pension benefits.  38 C.F.R. § 3.655 (2013).  It requested evidence showing the dates of all of his incarcerations and warrants.  The Veteran replied that he was living in Denver, Colorado and was in VA mental health programs from March to June 2009, with his incarceration beginning on June 26, 2009, but he was convicted of the felony with which he was charged on July 15, 2011.  He therefore requested that he be paid his pension until 61 days after his incarceration for conviction of a felony, September 15, 2011.  The RO replied in the June 2012 statement of the case that due to multiple state incarcerations, parole violations, and convictions during the previous 31 years, it was necessary for the Veteran to provide a national felony data report from the Federal Bureau of Investigations (FBI) showing each state and dates of incarceration and release.  The Veteran did not provide this document.  Determinations as to the Veteran's status is necessary for the time period in question.

As the Veteran noted in his argument, the FBI is a federal agency and, as such, VA's duty to assist requires that it make as many requests as necessary to obtain relevant records from a Federal agency.  38 C.F.R. § 3.159(c)(2) (2013).  A remand is therefore warranted for the AOJ to obtain this document and readjudicate the claim accordingly, to include addressing the Veteran's arguments regarding his incarceration.

Accordingly, the claim for entitlement to payment of non-service connected pension from March 19, 2009 to September 15, 2011 is REMANDED for the following action:

1.  Request a national felony data report from the FBI with regard to the Veteran.  If the AOJ cannot obtain this document, it should document the attempts that were made to locate it and explain in writing why further attempts to locate or obtain this federal record would be futile.  Any other appropriate steps to ascertain the status of the Veteran during the time period in question, including when and for what reason the appellant was incarcerated should be undertaken, to include additional contact with state authorities.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2.  After the above development has been completed, readjudicate the claim for entitlement to payment of non-service connected pension from March 19, 2009 to September 15, 2011.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



